        Case 7:18-cv-00366 Document 1 Filed in TXSD on 11/20/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:18-CV-366
                                       §
 2.69 ACRES OF LAND, MORE OR           §
 LESS, SITUATE IN HIDALGO              §
 COUNTY, STATE OF TEXAS; AND           §
 F.E. & J.A. KNAPP                     §
 LIMITED PARTNERSHIP,                  §
                                       §
                                       §
                    Defendants.        §
______________________________________________________________________________

                       COMPLAINT IN CONDEMNATION
______________________________________________________________________________

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Management Office Directorate, U.S.

Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for the

taking of property under the power of eminent domain through a Declaration of Taking, and for

the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.§

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”


                                             Page 1 of 3
                                            ROE Complaint
      Case 7:18-cv-00366 Document 1 Filed in TXSD on 11/20/18 Page 2 of 3



       5.      The legal description and map or plat of land in which certain interests are being

acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.                                           Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              BY:     s/Jessica A. Nathan
                                                       JESSICA A. NATHAN
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3313572
                                                      Texas Bar No. 24090291
                                                      1701 W. Bus. Hwy. 83, Suite 600
                                                      McAllen, TX 78526
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Jessica.Nathan@usdoj.gov
                                                      Attorney in Charge for Plaintiff



                                            Page 2 of 3
                                           ROE Complaint
Case 7:18-cv-00366 Document 1 Filed in TXSD on 11/20/18 Page 3 of 3



                                      And

                                      JOHN A. SMITH, III
                                      Assistant United States Attorney
                                      Southern District of Texas No. 8638
                                      Texas Bar No. 18627450
                                      One Shoreline Plaza
                                      North Shoreline Blvd., Suite 500
                                      Corpus Christi, Texas 78401
                                      Telephone: (361) 888-3111
                                      Facsimile: (361) 888-3234
                                      E-mail: jsmith112@usdoj.gov
                                      Attorney for Plaintiff

                                      And

                                      MEGAN EYES
                                      Assistant United States Attorney
                                      Southern District of Texas No. 3135118
                                      Florida Bar No. 0105888
                                      1701 W. Bus. Highway 83, Suite 600
                                      McAllen, TX 78501
                                      Telephone: (956) 618-8010
                                      Facsimile: (956) 618-8016
                                      E-mail: Megan.Eyes@usdoj.gov
                                      Attorney for Plaintiff




                             Page 3 of 3
                            ROE Complaint
Case 7:18-cv-00366 Document 1-1 Filed in TXSD on 11/20/18 Page 1 of 14




  SCHEDULE
     A
Case 7:18-cv-00366 Document 1-1 Filed in TXSD on 11/20/18 Page 2 of 14
Case 7:18-cv-00366 Document 1-1 Filed in TXSD on 11/20/18 Page 3 of 14




  SCHEDULE
      B
Case 7:18-cv-00366 Document 1-1 Filed in TXSD on 11/20/18 Page 4 of 14
Case 7:18-cv-00366 Document 1-1 Filed in TXSD on 11/20/18 Page 5 of 14




  SCHEDULE
     C
Case 7:18-cv-00366 Document 1-1 Filed in TXSD on 11/20/18 Page 6 of 14
Case 7:18-cv-00366 Document 1-1 Filed in TXSD on 11/20/18 Page 7 of 14




  SCHEDULE
      D
                     Case 7:18-cv-00366 Document 1-1 Filed in TXSD on 11/20/18 Page 8 of 14




                                                          SCHEDULE D

                                                           MAP or PLAT


Bordcr lnlr.3tructura Pro.lact- RGV-oil Scgmant   F                                                            ed) s.ao. i xrootgo co-rty




                                                                                                                     t-*t

                                                                                              lrF-=-T-!



                                                                       tl               a
                                                                                                             j
                                                                                                          _l             "+.
                                                         r_                          gniiala! t I

 I   a




                                                      LAND TO BE CONDEMNED

                    Tract: RGV-WSL-2O12
                    Owner: F.E. & J.A. Knapp Limited Partnership
                    Acreage: 2.69
                    + The case caption identifies acreage for the entire parent tract; access to the entire parent
                    tract may be necessary to complete a survey ofthe proposed tract outlined in red on the
                    map above.
Case 7:18-cv-00366 Document 1-1 Filed in TXSD on 11/20/18 Page 9 of 14




   SCHEDULE
       E
Case 7:18-cv-00366 Document 1-1 Filed in TXSD on 11/20/18 Page 10 of 14
Case 7:18-cv-00366 Document 1-1 Filed in TXSD on 11/20/18 Page 11 of 14




    SCHEDULE
        F
Case 7:18-cv-00366 Document 1-1 Filed in TXSD on 11/20/18 Page 12 of 14
Case 7:18-cv-00366 Document 1-1 Filed in TXSD on 11/20/18 Page 13 of 14




     SCHEDULE
        G
Case 7:18-cv-00366 Document 1-1 Filed in TXSD on 11/20/18 Page 14 of 14
